

FINANCIAL ADVISORY AND CONSULTING AGREEMENT
 
  This Consulting Agreement (“Agreement”) is made and entered into this 16th day
of March between 247 MGI Corp. (the “Company”), and Dawson James Securities,
Inc., a Florida Corporation (the “Consultant”).
 
In consideration of and for the mutual promises and covenants contained herein,
and for other good and valuable consideration (the receipt of which is hereby
acknowledged) the parties hereto mutually agree and intend to be legally bound
to the terms of this Agreement as follows:
 
1. Purpose. 


The Company hereby retains the Consultant during the term specified to render
consulting advice to the Company relating to financial advisory services as set
forth in Section 3 below, investment banking and merger/acquisition matters,
upon the terms and conditions as set forth herein.
 
 2. Terms and Consideration. 
 
(a) The term of this Agreement shall be for a period of Twelve (12) months
commencing from the Effective Date of this Agreement (the “Engagement Period”),
unless extended by mutual written agreement of the Company and the Consultant. 
The Company shall pay Consultant equity in the form of Two Million (2,000,000)
shares of restricted common stock and One Million (1 million) five year term
common stock purchase warrants exercisable at twenty-five cents (.25) with
piggy-back registration rights. In the event the common shares underlying the
warrants are not registered, then the warrants will have a cashless exercise
feature. Cash compensation shall be $5,000 per month payable upon execution of
this agreement.


(b) Should the Company do any acquisition, merger, joint venture, or sale of
substantially all of its assets (the “Transaction”) which is sourced through the
Consultant, then Company shall execute with the Consultant an engagement letter
related to any such Transaction, which shall include a 6% cash commission to
Consultant and 6% common stock as is standard for the Consultant, in addition to
any other fees as may be set forth herein..


3. Financial Advisory Services of Consultant.


Consultant, based on its review of the Company to date, believes that it may
assist the Company by performing the financial advisory services related to a
merger or sales of the company. The Company hereby acknowledges that Consultant
will be using and relying on said information without independent verification
and that Consultant assumes no responsibility for the accuracy and completeness
of any information provided to it by the Company.  In performance of these
duties, the Consultant shall provide the Company with the benefits of its best
judgment and efforts.  It is understood and acknowledged by the parties that the
value of the Consultant’s advice is not measurable in any quantitative manner,
and that the Consultant shall not be obligated to spend any specific amount of
time performing its duties hereunder.
 

--------------------------------------------------------------------------------


4. Covenants of the Company.


(a) The Company agrees that for a period of twelve months from the date hereof,
it shall use the investment banking services of Consultant. Should the
Consultant perform any services related to raising equity capital or debt on
behalf of the Company, the Company will execute with the Consultant a Selling
Agreement related to any such offering, which shall include a commission to
Consultant and warrant coverage as is standard for the Consultant, in addition
to any other fees as may be set forth herein.


(b) If (but without any obligation to do so) at any time during the two (2) year
period commencing on the issue date of securities to the Consultant as
compensation, the Company, merged Company, or any equity based business
combination proposes to register any of its common stock ("Registrable
Securities") in connection with the public offering of such securities the
Company shall, each such time, promptly give the Consultant written notice of
such registration. Upon the written request of the Consultant given within
twenty (20) days after receipt of such written notice from the Company, the
Company shall cause to be registered all of the Registrable Securities that the
Consultant has requested to be registered; and provided further, however, that
the Registrable Securities shall be subject to restrictions on transfer for
forty-five (45) days after the effective date of the subject registration
statement.
 
5. Consultant’s Relationship with Others


The Company acknowledges that the Consultant or its affiliates is in the
business of providing financial, investment banking and merger/acquisition
services and consulting advice (of all types contemplated by this Agreement) to
others. 
 
6. Confidential Information 


In connection with the rendering of services hereunder, Consultant has been or
will be furnished with confidential information concerning the Company
including, but not limited to, financial statements and information, cost and
expense data, production data, trade secrets, marketing and customer data, and
such other information not generally obtained from public or published
information or trade sources.  Such information shall be deemed “Confidential
Material” and, except as specifically provided herein, shall not be disclosed by
Consultant without prior written consent of the Company.  In the event
Consultant is required by applicable law or legal process to disclose any of the
Confidential Material, it is agreed that Consultant will deliver to the Company
prompt notice of such requirement prior to disclosure of same to permit the
Company to seek an appropriate protective order and/or waive compliance of this
provision.  If, in the absence of a protective order or receipt of written
waiver, Consultant is nonetheless, in the written opinion of counsel, compelled
to disclose any Confidential Material, Consultant may do so without liability
hereunder provided that notice of such prospective disclosure is delivered to
the Company prior to actual disclosure.  Following the termination of this
Agreement and a written request by the Company, Consultant shall deliver to the
Company all Confidential Material. This provision shall survive the termination
of this Agreement for any reason.
 
2

--------------------------------------------------------------------------------



 
7.
Consultant’s Liability & Indemnification of Consultant by Company.  




 
In the absence of gross negligence or willful misconduct on the part of
Consultant or Consultant’s material breach of this Agreement, Consultant shall
not be liable to the Company or to any officer, director, employee, agent,
representative, stockholder or creditor of the Company for any action or
omission of Consultant or any of its officers, directors, employees, agents,
representatives or stockholders in the course of, or in connection with,
rendering or performing any services hereunder.  

 
8. Termination.
 
This Agreement may be terminated at any time during the Engagement Period by
Consultant upon five (5) days prior written notice to the Company, in the event
that Consultant becomes aware of (i) any change in the business or operations of
the Company which Consultant reasonably believes may adversely affect
Consultant’s ability to render the services contemplated hereunder, (ii) any
material misrepresentation by the Company with respect to the business
operations, assets, condition (financial or otherwise), results of operations or
prospects of the Company, or (iii) any breach by the Company of its obligations
under this Agreement, which remain uncured for a period of fifteen days after
written notice of the breach is provided to the Company.
 
This Agreement may be terminated by the Company at any time during the
Engagement Period upon five (5) days prior written notice to the Consultant only
in the event of a material breach by Consultant of its obligations hereunder,
which breach remains uncured for a period of fifteen days after written notice
of the breach is provided to Consultant.
 
In the event of termination (i) this Agreement shall become void, without
liability on the part of either party or their affiliates, directors, officers
or stockholders except as set forth in Section 7(a) above, and (ii) Consultant
shall be entitled to reasonable expenses it has incurred pursuant to this
Agreement up to the date of such termination that have yet to be reimbursed; and
(iii) all provisions contained in section 6 above survive the termination.
 
9. Expenses.


The Company, subject to prior written approval by the Company for any amount in
excess of $500, and upon receipt of appropriate supporting documentation, shall
reimburse the Consultant and/or any other party retained by the Consultant, for
any and all reasonable out-of-pocket expenses incurred in connection with
services provided to
 
3

--------------------------------------------------------------------------------


the Company including but not limited to legal, travel, lodging and meals,
entertainment, postage, photocopying and long distance telephone expenses;
provided, however, that the aggregate of such expenses shall not exceed $30,000
without the Company's prior written consent. The Company shall reimburse the
Consultant within 45 days of receipt of supporting documentation. The Company
hereby acknowledges that unless otherwise specifically stated herein, that
neither Consultant, nor its directors, employees or agents is responsible for
any fees or commissions payable now or in the future to any finder or to any
other financial or other advisor utilized or retained by the Company.  The
Consultant acknowledges that as of the date of this Agreement, the Consultant is
not due any funds from the Company.
 
10. Sales or Distributions of Securities


If the Consultant assists the Company in the sale or distribution of securities,
the Consultant shall receive fees and other forms of compensation as agreed to
by the Company and the Consultant.  Such public offering or private placement,
undertaken by the Consultant on behalf of the Company, shall be subject to an
additional agreement to be executed by the parties hereto at such time as is
appropriate.
 
11. Limitation Upon the Use of Advice and Services.
 
(a)  No person or entity, other than the Company or any of its subsidiaries or
directors or officers of each of the foregoing, shall be entitled to make use of
or rely upon the advice of the Consultant to be given hereunder, and the Company
shall not transmit such advice to, or encourage or facilitate the use or
reliance upon such advice by others without the prior consent of the Consultant.
 
(b) Company hereby acknowledges that Consultant, for services rendered under
this Agreement, makes no commitment whatsoever to recommend or advise its
clients to purchase the securities of the Company.  Research reports that may be
prepared by Consultant will, when and if prepared, be based solely on the
merits, and independent judgment of analysts of the Consultant.
 
(c) Company hereby acknowledges that Consultant, for services rendered under
this Agreement, makes no commitment whatsoever to make a market in any of the
Company’s securities on any stock exchange or in any electronic marketplace. 
Any decision by Consultant to make a market in any of the Company’s securities
shall be based solely on the independent judgment of Consultant’s traders and
related supervisory personnel.
 
(d) Use of the Consultant’s name in annual reports or any other report of the
Company or releases by the Company require the prior approval of the Consultant
unless the Company is required by law to include Consultant’s name in such
annual reports, other report or release of the Company, in which event the
Company shall furnish to Consultant copies of such annual reports or other
reports or releases using Consultant’s name in advance of publication by the
Company, its affiliates or assigns.
 
4

--------------------------------------------------------------------------------


12. Discretion.


Nothing contained herein shall require the Company to enter into any transaction
presented to it by Consultant, which decision shall be at the Company’s sole
discretion.
 
13. Severability. 


Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction.  If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.
 
14. Miscellaneous
 
(a) Any notice or other communication between parties hereto shall be
sufficiently given if sent by certified or registered mail, postage prepaid, or
faxed and confirmed if to the Company, addressed to the Company at the address
listed in the Preamble or if to the Consultant, addressed to Richard Aulicino,
Dawson James Securities, 925 South Federal Highway, 6th Floor, Boca Raton, FL
33432.  Such notice or other communication shall be deemed to be given on the
date of receipt.
 
(b) If the Consultant shall cease to do business, the provisions hereof relating
to duties of the Consultant and compensation by the Company as it applies to the
Consultant shall thereupon cease to be in effect.
 
(c) This Agreement embodies the entire agreement and understanding between the
Company and the Consultant and supersedes any and all negotiations, prior
discussions and preliminary and prior agreements and understandings related to
the central subject matter hereof. 
 
(d) This agreement has been duly authorized, executed and delivered by and on
behalf of the Company and the Consultant.
 
(e) There is no relationship of partnership, agency, employment, franchise or
joint venture between the parties.  Neither party has the authority to bind the
other or incur any obligation on its behalf.
 
(f) The Company hereby acknowledges that Consultant is not a fiduciary of the
Company and that Consultant makes no representations or warranties regarding
Company’s ability to secure financing, whether now or in the future.
 
5

--------------------------------------------------------------------------------


(g) This Agreement and the rights hereunder may not be assigned by Company
without the prior written consent of Consultant.  This Agreement may not be
assigned by Consultant, in whole of in part, without prior consent of Company.  
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, assigns and legal representatives.


15. Governing Law. 


This Letter of Intent shall be construed under the laws of the State of Florida
, and shall inure to the benefit of, and be binding upon, the respective
successors and assigns of the parties to this Letter of Intent. The parties
agree that any action brought by any party against another party in connection
with any rights or obligations arising out of this Letter of Intent shall be
instituted properly in a federal or state court of competent jurisdiction with
venue in the appropriate state court in and for Palm Beach County, Florida, or
the United States District Court for the Southern District of Florida. A party
to this Letter of Intent named in any action brought in connection with this
Letter of Intent in any court outside of the above named designated county or
district shall have the right to have the venue of said action changed to the
above designated county or district or, if necessary, have the case dismissed,
requiring the other party to refile such action in an appropriate court in the
above designated county or federal district


  


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date hereof.
 






247 MGI Inc.
 
 
/s/:Matthew P. Dwyer
Name: Matthew P. Dwyer
Title: President




Dawson James Securities
 


/s/:Frank Salvatore 
Name: Frank Salvatore
Title: Managing Partner
 
 
 
 
6

--------------------------------------------------------------------------------

